      Case 6:20-cv-01177-KHV-JPO Document 239 Filed 03/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendants’ Motion In Limine No. 12 To Exclude

Evidence Of FDA Regulatory Actions And Other Regulatory Issues (Exhibit L, Attachment 12 to

Defendants’ Omnibus Motions In Limine (Doc. #206)) filed March 8, 2021.1

       The U.S. Food & Drug Administration cleared Prolift for sale in the United States as a

Class II medical device under the Section 510(k) Premarket Notification Process. Defendants state

that plaintiff wants to exclude evidence of the FDA clearance but offer evidence of other regulatory

actions which the FDA took with respect to certain types of pelvic mesh devices. Defendants

specifically ask the Court to exclude the following FDA regulatory evidence: (1) third-party

submissions to the 2011 FDA Advisory Committee meeting on transvaginal mesh; (2) the FDA

issuance of “522 Orders” for Prolift and other Ethicon pelvic mesh products; and (3) FDA



       1
                To expedite a ruling on this motion, the Court is communicating the reasons for its
decision without attempting to draft a legal treatise or cite relevant case law. The law in this area
is clear and the Court has taken into account the authorities which are cited in the parties’ briefs,
along with other authorities. If necessary for future proceedings, the Court may supplement this
order with additional findings of fact or legal citations.
        Case 6:20-cv-01177-KHV-JPO Document 239 Filed 03/26/21 Page 2 of 3




regulatory actions in 2014, 2016 and 2019 addressing the classification of transvaginal prolapse

mesh.

I.       Evidence Which Third Parties Submitted To The FDA For The 2011 FDA Advisory
         Committee Meeting

         In September of 2011, over four years after plaintiff’s implant in 2007, the FDA held an

Advisory Committee Meeting to discuss the safety and efficacy of transvaginal prolapse mesh.

Defendants ask the Court to exclude evidence which third parties submitted to the FDA, the

transcript of the meeting and the FDA’s conclusions at the meeting. The meeting was allegedly a

forum for third parties to air informal and unverified views. Defendants argue that the comments

are hearsay and that exclusion is necessary to prevent the jury from receiving the false impression

that the FDA accepted or endorsed the views expressed.

II.      2012 FDA 522 Orders

         Defendants ask the Court to exclude the “522 Orders” which the FDA issued to Ethicon in

2012, five years after plaintiff’s implant, instructing Ethicon to collect and provide post-market

surveillance data for Prolift and certain other devices not at issue here.

III.     FDA’s 2014, 2016 And 2019 Actions Concerning The Classification Of Transvaginal
         Prolapse Mesh

         On May 1, 2014, seven years after plaintiff’s implant with Prolift and two years after

Ethicon “decommercialized” Prolift, the FDA published two proposed orders recommending that

transvaginal prolapse mesh devices be reclassified as Class III medical devices, which would

require a more strict premarket approval. In January of 2016, the FDA completed this process by

issuing a final order reclassifying transvaginal prolapse mesh devices as Class III devices.

         In response to defendants’ motion, plaintiff agrees not to reference FDA regulatory actions

or other FDA regulatory issues if the Court grants her pending motion in limine on FDA evidence,



                                                 -2-
      Case 6:20-cv-01177-KHV-JPO Document 239 Filed 03/26/21 Page 3 of 3




and if defendants do not open the door by successfully admitting FDA evidence at trial. The Court

has sustained plaintiff’s motion to exclude FDA evidence, so defendants’ motion is moot.

       IT IS THEREFORE ORDERED that Defendants’ Motion In Limine No. 12 To Exclude

Evidence Of FDA Regulatory Actions And Other Regulatory Issues (Exhibit L, Attachment 12 to

Defendants’ Omnibus Motions in Limine (Doc. #206)) filed March 8, 2021, be and hereby is

OVERRULED AS MOOT.

       Dated this 26th day of March, 2021 at Kansas City, Kansas.

                                            s/ Kathryn H. Vratil
                                            KATHRYN H. VRATIL
                                            United States District Judge




                                               -3-
